In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00330-CV

TARRANT COUNTY, TEXAS, Appellant            §     On Appeal from the 141st District Court

                                            §     of Tarrant County (141-307634-19)
V.
                                            §     January 9, 2020

JEFFREY D. LERNER, Appellee                 §     Opinion by Justice Gabriel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. We reverse that portion of the trial court’s

September 12, 2019 order denying appellant Tarrant County, Texas’s plea to the

jurisdiction and remand for entry of an order granting the plea and for further

proceedings consistent with this opinion.

      It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Lee Gabriel
   Justice Lee Gabriel